Title: To Thomas Jefferson from Daniel Carroll Brent, 3 August 1802
From: Brent, Daniel Carroll
To: Jefferson, Thomas


          
            Sir
            Washington, Augt. 3d. 1802
          
          Enclosed is a copy of a Letter from Mr. Hadfield which I think proper to communicate to you and to request your directions on the subject.
          As I understood it to be a direction from you to me, that the grates should be fixed in Iron frames, I have contracted for them so to be done, and contrary to the opinion and wishes of Mr. Hadfield, who insists upon his Plan as the best. The article respecting the Iron work of the Windows, is thus expressed—”All the windows in the ground story except in the goalers Room, to have double grates of eight cross Bars each—four upright & four horizontal—All the windows above, except the goalers Room, to have only one cross grate of eight Bars—the windows of the goaler’s Room above and below, to have only four upright Bars in each—all the horizontal bars to be one inch and one inch & a quarter thick, and the upright Bars three Inches broad, and three quarters of an Inch thick, to be punched through so as to receive the horizontal Bars—all the Bars to be fixed in an Iron frame, each going through, and well rivetted—the frame to be sunk into the Stone it’s whole thickness—the frame is to be three Inches broad, and three quarters of an Inch thick”
          I am not attached to this mode, and am ready to adopt any that may be thought better; but I do not think myself at liberty to make a change without your directions—this change, if deemed proper, will not delay the work—with respect to the Doors, I shall have them iron sheeted, agreeably to your former Instructions. As to the Roof, I should prefer the substatial parts of good white oak—The Rafters and Lathing I think may with safety be of good pine or yellow Poplar—the Roof of course, will be much lighter, and I think, will last as long—We shall commence to lay the foundation on about Monday next. the granite which the undertakers have already got down from the falls, I am told, is of a very excellent quality.
          I am, with sentiments of high respect, Sir, Yr. Mo: Obt Servt.
          
            Daniel C. Brent
          
        